Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Jones appeals the district court’s order denying relief in this action raising various claims concerning his residency in public housing facilities. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Graziano, No. 1:12-cv-03314-JKB, 2013 WL 1459188 (D.Md. Apr. 10, 2013). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.